Citation Nr: 9900419	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  98-08 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a headache 
disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from October 1986 to 
November 1990.

This case at this time is before the Board of Veterans 
Appeals (Board) on appeal from May 1998 rating decision of 
the RO in Nashville, Tennessee.  However, original 
jurisdiction of the case apparently now rests with the RO in 
Roanoke, Virginia.  



REMAND

In a May 1991 rating decision, the RO in Huntington, West 
Virginian denied the veterans original claims of service 
connection for a psychiatric disorder, right wrist disorder, 
hypertension, headache disorder, low back disorder and 
hearing loss.  The veteran filed a Notice of Disagreement in 
June 1991.  In July 1991, the veteran perfected the appeal by 
filing a timely Substantive Appeal.  At the veterans 
request, a hearing was held at the RO before a Hearing 
Officer.  In May 1992, following the receipt of additional 
evidence, the Hearing Officer granted service connection for 
a psychiatric disorder but continued the denial of service 
connection for the remaining five claimed disorders.  The 
case was never forwarded to the Board for appellate 
consideration.

In October 1997, the veteran filed a claim seeking service 
connection for diabetes mellitus.  The RO denied the claim, 
and the veteran perfected a timely appeal.  In his September 
1998 Substantive Appeal, the veteran requested a hearing 
before the Board.  After the veterans appeal was forwarded 
to the Board, he clarified that he wanted a hearing before a 
Member of the Board at the RO.  

Accordingly, this case must be REMANDED to the RO for the 
following action.  

1.  The RO should take appropriate steps 
to contact the veteran in order to 
schedule him for a personal hearing 
before a Member of the Board at the local 
office.  

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review all of the issues on 
appeal.  If the issues remain denied, the 
veteran should be furnished with an 
appropriate Supplemental Statement of the 
Case and be given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  

No action is required by the veteran until he is notified by 
the RO.  The purpose of this REMAND is to afford the veteran 
due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
